Citation Nr: 0733639	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-34 157	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement a disability evaluation in excess of 20 
percent for peripheral neuropathy, right lower extremity 
associated with type II diabetes mellitus, based upon the 
initial grant of service connection.

2.  Entitlement to a disability evaluation in excess of 20 
percent for peripheral neuropathy, left lower extremity 
associated with type II diabetes mellitus, based upon the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active duty from November 1953 to November 
1956 and October 1957 to July 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In an April 10, 2006, decision, the 
Board granted an increased disability evaluation from 10 to 
20 percent for service-connected peripheral neuropathy, right 
lower extremity associated with type II diabetes mellitus, 
and also granted an increased disability evaluation from 
10 to 20 percent for service-connected peripheral neuropathy, 
left lower extremity associated with type II diabetes 
mellitus, but denied evaluations in excess of 20 percent for 
those disabilities.  

On April 21, 2006, based upon the foregoing decision of the 
Board, the RO increased the disability evaluations for 
service-connected peripheral neuropathy, right lower 
extremity, and service-connected peripheral neuropathy, left 
lower extremity from 10 to 20 percent each, effective May 8, 
2001.  

In June 2006, the veteran filed for reconsideration of the 
Board's April 10, 2006 decision.  In December 2006, a Deputy 
Vice Chairman of the Board determined that the Board would 
vacate its April 10, 2006 decision, and would issue a new 
decision on the claims for higher ratings for peripheral 
neuropathy of the lower extremities. 
ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.904 (2007).  

In the present case, one basis for the Board's April 10, 2006 
denial of initial disability ratings greater than 20 percent 
for peripheral neuropathy of the right lower extremity, and 
greater than 20 percent for peripheral neuropathy of the left 
lower extremity, was the absence of objective evidence of 
severe neurological symptomatology, including weakness, 
atrophy, or deficits in reflex.  The Board relied primarily 
upon the findings of an April 2004 VA neurological 
examination that described the veteran's lower extremity 
disabilities as mild to moderate.  

After the Board's decision, however, the veteran and his 
representative submitted records of VA medical treatment that 
documented additional neurological symptomatology that had 
not been considered by the Board.  Specifically, the 
additional evidence showed that the veteran had an unstable 
gait secondary to his diabetic neuropathy requiring the use 
of a cane (October 2004); that the strengthening of his 
gluteal muscles was advised to prevent the increased risk of 
a fall (January 2005); and that he had had some "worsening" 
of his diabetic neuropathy (February 2006).  In these 
circumstances, where the subsequently received evidence 
indicates that an important basis for the Board's decision 
may have been factually inaccurate, the Board's decision 
constitutes a denial of due process of law.

Accordingly, the April 10, 2006 Board decision to deny 
entitlement to an increased disability evaluation in excess 
of 20 percent in for peripheral neuropathy, right lower 
extremity associated with type II diabetes mellitus, and 
entitlement to an increased disability evaluation in excess 
of 20 percent for peripheral neuropathy, left lower extremity 
associated with type II diabetes mellitus, is vacated as to 
those issues only.  The Board will render a de novo 
determination in the matter on appeal as if the April 2006 
decision by the Board had never been issued.


ORDER

The April 10, 2006, decision of the Board is vacated only 
with respect to the denial of entitlement to an increased 
disability evaluation in excess of 20 percent for peripheral 
neuropathy, right lower extremity associated with type II 
diabetes mellitus, and the denial of entitlement to an 
increased disability evaluation in excess of 20 percent for 
peripheral neuropathy, left lower extremity associated with 
type II diabetes mellitus.  The remainder of that decision 
shall stand.  




	                        
____________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals


